Title: From Thomas Jefferson to Philip Turner, 18 October 1805
From: Jefferson, Thomas
To: Turner, Philip


                  
                     Sir
                     
                     Washington Oct. 18. 05
                  
                  Immediately on the reciept of your letter I had enquiry made at the Treasury office into the nature of the obstacles to the paiment of your claim. I inclose you the answers I recieved, by which you will percieve that, bound as we all are by the laws, as they exist, the legislature alone is competent to do you justice. I am sorry it is not in my power to point out a shorter remedy. Accept my salutations & respects
                  
                     Th: Jefferson
                     
                  
               